DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Regarding the Drawing Objections
The objection for not mentioned characters FIG. 2: A1, A2, W1, W2 A, D in the specification is currently objected. The characters are mentioned in FIG. 2. However, the same characters are required to be mentioned in the description.
Amending the Specification and Claims 
Examiner respectfully disagrees with the applicant. The applicant amended the specification and claims. However, the amended specification is objected for reciting new matter and does not overcome the previous and current rejections. Applicant should also submit an argument pointing out disagreements with the examiner’s contentions.  
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “electrical motor”, “mechanical engine”, “on/off switch”, and “pully and belt” as described in the specification (“clean copy” dated 11/23/2021 page 5, last two lines & page 6 first 4 lines). Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: FIG. 2: A1, A2, W1, W2 A, D. The characters are mentioned in FIG. 2. The same characters are required to be mentioned in the description. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed 11/23/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added material which is not supported by the original disclosure is as follows: 
From “clean copy” dated 11/23/21, page 5, lines 23-29 – 
“There are several usable options for these requirements which according to the application of the device are selected, and there are no restrictions on the choice of equipment and the important points in this case are the requirements. The following are examples of possible cases for these requirements but they are not limited to these. - Electrical motors, mechanical engines and so on for providing the necessary driving force for rotating the arms 1.”
The previous submission by the applicant just mentioned “motors” as – 
(I) In one embodiment of the present invention, the rotating mechanism is a motor, however, other types of rotating mechanism cab be used
(II) One of the design features for this device is that the rotating motors of the arms can be installed; 
(III) (Cancelled Claim 5) “wherein the rotating mechanism is a motor;
The amended specification as recited above was not previously recited  – as several usable options; there are no restrictions on the choice of equipment and the important points; Electrical motors, mechanical engines and so on for providing the necessary driving force. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claims 8 & 10-11 are objected to because – Claims 8 depends on cancelled Claim 2; Claim 10 depends on cancelled Claims 2-4 & Claims 11 depends on canceled Claims 2-3. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 & 7-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, the limitation “whereby the propulsions system acts as a stable structure that acts as a support for its own motion” (emphasis added) appears to contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.
Notably, the invention, as both claimed and disclosed, appears to set forth a “propulsion mechanism” with “own motion” comprising “arms rotating around its own axes” whereby the propulsions system acts as a stable structure that acts as a support for its own motion.”
The amended specification describes the own motion as:
the movement of the weights is unique because they move part of the path of a circle in opposite directions to each other and in accordance with their pattern. and in the next cycle their rotation axes change (“clean version”; on page 4, Lines 7-23);
the movement of the weights 3 by the arms1 in opposite directions to each other in a part of the path of a circle according to the pattern weight movement in a circle path (“clean version”; on page 4, Lines 26-29);
due to the tensile force created in the arms, the support sets a stable position and the column 4 move the rest of the path until the support reached the end of the column 4 The rest of the path the arms still continue to own motion and carry the weights (“clean version”; on page 7 Lines 17-20).
However, the specification alleges that the propulsion mechanism’s “own motion” will continue the own motion by the movement of the weights in arms in a circle path in opposite directions to each other due to the tensile force created in the arms (see “a-c” above) 
Thus, the claimed subject matter appears to contradict known scientific principles. Furthermore, no explanation of how the claimed subject matter may be achieved—i.e., how the law of conservation of energy may be (seemingly) overcome or if another principle may be at work and thus how the “propulsion system” may be “acts as a stable structure that acts as a support for its own motion” as claimed.
For instance, the specification provides a Formula:             
                F
                =
                
                    
                        m
                        
                            
                                v
                            
                            
                                2
                            
                        
                    
                
                /
                r
            
        .
However, such formula is not justified how such formula would provide support for the system to be operational (see previous Office Action dated 10/13/2021).
Furthermore, the applicant’s amended specification states “The force required to rotate the arms 1 are provided by the motors (new page 7).
However, the specification does not disclose how the motors are POWERED. Moreover, the motors are not shown in the figures to properly interpret how the motors would provide the “required force.”
It therefore appears that the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.
Regarding claims 2 & 7-11 are dependent on claims 1, respectively, and thereby inherit the deficiencies thereof.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 & 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1 & 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  These claims are omnibus type claims, meaning the claims defines an invention by reference the drawings.
Prior art would be applied as best understood by the examiner.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JOSEPH ORTEGA/Examiner, Art Unit 2832